Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 5, 2021 is acknowledged.
Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95 are pending.
Claims 1-45, 48-52, 54-60, 62, 68-80, 82, 86-88, 91, 92 and 94 are cancelled.
Claims 46 and 93 are currently amended.
Claim 95 is new.
Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95 as filed on February 5, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 93, the previous rejection of clam 93 under 35 USC 112(a) is withdrawn.
In view of the amendment of claim 46, all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 95 is objected to because of the following informalities:  the preamble should recite “The formulation according to claim 46” consistent with the other dependent claims, “mono and di-“ should presumably recite “mono- and di-“ consistent with claim 45, and “an equal amount” should presumably reference an equal amount by weight as indicated in the Examples.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 95 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 95 recites 6.3 wt% loratadine, an equal amount of mono-/di- glyceride and of triglyceride, 6.3 wt% povidone, 3.1% POE sorbitan fatty acid esters, or a combination of two or 

    PNG
    media_image1.png
    260
    393
    media_image1.png
    Greyscale

While the exemplified amounts of Captex™ and Capmul™ happen to be equal, the broader specification does not disclose a relationship between the amount of Captex™/triglyceride (e.g., page 6, lines 20-30) and the amount of Capmul™//mono-/di-glyceride (e.g., page 6, lines 10-19).  Because the specification does not disclose a ratio between the mono-/di-glyceride and the triglyceride, claim 95 recites new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the surfactant.  There is insufficient antecedent basis for this limitation because claim 46 recites one or more surfactants and it is unclear whether the surfactant references one, more than one or all of the one or more surfactants of claim 46.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 95 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 95 recites 6.3 wt% povidone, however, claim 46 from which claim 95 depends recites 7 to 12 wt% dispersant comprising povidone.  Claim 95 fails to include all of the limitations of the claim upon which it depends.
	Claim 95 recites the surfactant comprising POE sorbitan fatty acid esters, however, claim 46 from which claim 95 depends recites one or more surfactants selected from the group consisting of POE fatty acid esters, ethoxylated aliphatic alcohols, and propylene glycol .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90 93 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Constantinides (WO 93/02664, published February 18, 1993, of record) as evidenced by the Captex® 300 product information sheet of ABITEC, July 13, 2007, of record, in view of Lacy et al. (US 5,645,856, published July 8, 1997, of record); Iyer et al. (US 2004/0033257, published February 19, 2004, IDS reference filed July 19, 2012); Rouffer (US 6,221,391, published April 24, 2001, of record); Chen (US 2003/0235595, published December 25, 2003, IDS reference filed July 7, 15, 2014); and Lin (US 6,720,002, published April 13, 2004, IDS reference filed July 19, 2012).
Constantinides teaches pharmaceutically acceptable, stable, self-emulsifying w/o microemulsions (liquid formulations) comprising (i) a lipophilic phase comprising a medium-chain fatty acid triglyceride and a low HLB surfactant, (ii) an aqueous-based hydrophilic phase containing a water-soluble therapeutic agent, and (iii) a high HLB surfactant having improved drug-delivery characteristics (abstract).  Lipid-based microemulsions have already been proposed to enhance the bioavailability of different drugs, such as the highly hydrophobic cyclosporine peptides (page 2, lines 25-29; see also page 9, lines 4 and 10).  Microemulsions intended for oral administration may be presented in soft gelatin capsules (page 16, lines 28-35).  The microemulsions without a drug are novel and useful as precursors to drug-containing microemulsions (paragraph bridging pages 16 and 17; claim 10).
Suitable medium-chain fatty acid triglycerides having from 6 to 12, preferably 8 to 10 carbon atoms include those available under the tradenames CAPTEX 355 (glycerol caprylate caprate as evidenced by page 6, lines 20-30 of the instant specification), CAPTEX 300 (glyceryl tricaprylate/caprate as evidenced by page 6, lines 20-30 of the instant specification), MIGLYOL 810 and MIGLYOL 812 (caprylic/capric triglyceride as evidenced by page 6, lines 20-30 of the instant specification) (page 5, lines 9-29).  As evidenced by the Captex® 300 product information sheet, the required HLB of Captex® 300 is 11 using surfactant blends of sorbitan laurate and polysorbate 20, as required by instant claims 64 and 84.
	Suitable low HLB surfactants include medium-chain fatty acid monoglycerides and diglycerides formed from caprylic and capric acids inclusive of those available under the tradename CAPMUL MCM (glyceryl mono- & dicaprate as evidenced by page 6, lines 10-19 of the instant specification) (page 5, line 31 through page 6, line 9).  Suitable the low HLB surfactant has an HLB from about 3 to 6; CAPMUL MCM has an HLB of about 5.5 to 6 (page 6, lines 9-12), as required by instant claims 61, 63, 81 and 83.  The low HLB surfactant provides for reduced droplet size and this is believed to aid in the absorption of the therapeutic agent (page 6, lines 14-19).
	Suitable high HLB surfactants having a HLB in the range of 13 to 20 include non-ionic surfactants such as polyoxyethylene sorbitan fatty acid esters (polysorbates) available under the tradename TWEEN such as TWEEN 20 and TWEEN 80 of which TWEEN 80 is especially preferred (paragraph bridging pages 6 and 7), as required by instant claims 65 and 85.  The high HLB surfactant is present from about 5 to about 75%, 5 to 50%, 7.5 to 30% (page 13, lines 25-28).  "In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05 I.
as required by instant claims 47 and 67.  The hydrophilic phase comprises just greater than 0 to about 40%, 0.1 to 20%, 0.1 to 10%, 1 to 5% (page 13, lines 29-31), as required by instant claim 53.
	Suitably, the medium-chain fatty acid triglyceride plus the low HLB surfactant (includes medium-chain fatty acid monoglycerides and diglycerides as elaborated supra) together comprise about 8 to about 95%, 10 to 90%, 40 to 90%, 60 to 90% of the microemulsion; the triglyceride and the low HLB surfactant may be combined and mixed at various ratios such as about 5:1 to about 1.5:1, 4:1 to 2:1 for low viscosity microemulsions (page 13, lines 11-23; see also paragraph bridging pages 16 and 17).  With regard to the instantly claimed amount of the triglyceride / glycerol caprylate caprate, Constantinides therefore renders obvious a broad range of about 6.7 to 79 wt% at a ratio of 5:1 ((5/6)* 8 to 95) and a broad range of about 4.8 to 57 wt% at a ratio of 1.5:1 ((1.5/2.5)* 8 to 95), as required by instant claims 89 and 90.  With regard to the instantly claimed amount of the mono-/di-glyceride / glyceryl mono- and dicaprate, Constantinides therefore renders obvious a broad range of about 1.3 to 15.8 wt% at a ratio of 5:1 ((1/6)* 8 to 95) and a broad range of about 3.2 to 38 wt% at a ratio of 1.5:1 ((1/2.5)* 8 to 95), as required by instant claims 89 and 90.  In addition, Constantinides teach appropriate ratios may be readily determined by the skilled man with the aid of a phase diagram because not all blends will yield stable, self-emulsifying microemulsions (page 10, lines 28-33; see also pages 11-12 and Figures).  As per MPEP § 2144.05 II, it is prima facie obvious to optimize result effective parameters within prior art conditions or through routine experimentation.  And as elaborated supra, the low HLB surfactant (includes medium-chain fatty acid monoglycerides and diglycerides) provides for reduced droplet size and this is believed to aid in the absorption of the 
	The various phases may optionally contain further ingredients such as for example stabilizers (paragraph bridging pages 14 and 15).
	Regarding the “consisting essentially of” transitional phrases of claim 93, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.
Constantinides does not teach about 3 to about 7 wt% loratadine, wherein the loratadine is dissolved, does not teach about 7 to about 12 wt% povidone dispersant / povidone K-12, does not teach wherein the weight ratio of dispersant(s)/povidone to surfactant(s) is about 1.75:1 to about 2.5:1, and does not teach a capsule having a size of 5 minim or less as required by claims 46, 66 and 93.
Constantinides does not teach about 6.3 wt% loratadine, an equal amount of mono-/di- glyceride and of triglyceride, about 6.3 wt% povidone, about 3.1% POE sorbitan fatty acid esters, or a combination of two or more of the foregoing as required by claim 95.
These deficiencies are made up for in the teachings of Lacy, Iyer, Rouffer, Chen and Lin.
Lacy teach oral drug delivery systems for improving the bioavailability of hydrophobic drugs inclusive of loratadine (abstract; column 1, lines 4-7; column 12, line 20).  The concentration of the drug will be that which is required to provide the desired therapeutic effect, usually 0.1 to 50 wt% (column 12, lines 44-53), as required by instant claim 95.  The drug delivery system or carrier comprises a digestible oil, preferably medium chain C8-C12 triglycerides inclusive of capric and/or caprylic triglyceride oils such as Miglyol 810, Miglyol 
Iyer teach a pharmaceutical formulation of a water insoluble drug that is loratadine encapsulated in a soft gelatin capsule; the loratadine is blended with a self-emulsifying drug delivery vehicle (abstract; paragraphs [0010] and [0020]).  Usual recommended strength of loratadine is 10 mg/dosage unit although the strength may vary from 10 mg to 40 mg/dosage unit; the size and shape of the capsules may vary depending on the loratadine content and may be oval, oblong or round in shape (paragraph [0019]).  The loratadine may be solved or suspended (paragraphs [0021]-[0022]).  Polyvinyl pyrrolidone (PVP) K30 (povidone) was used as a solubility enhancer as it is known to form a complex with insoluble molecules and those are difficult to solubilize and hence to give good dissolution and enhanced bioavailability (paragraph [0030]).  Iyer further teach the vehicle may optionally contain PVP or povidone that is Kollidon® as a viscosity modifier (paragraph [0029]-[0030]).  
Rouffer teaches a self-emulsifying oil-based solution of ibuprofen suitable for encapsulation into a soft gelatin capsule (abstract; column 1, lines 53-56).  Low molecular weight PVPs such as PVP K-12 and PVP K-17, typically used as solubilizers or crystallization 
Chen teach oral pharmaceutical compositions, preferably gelatin capsules, comprising a therapeutic, preferably hydrophobic, agent and a carrier comprising a triglyceride such as glyceryl tricaprylate/caprate and at least two surfactants, at least one of which is hydrophilic such as Tween-80 and optionally at least one of which is hydrophobic such as glyceryl caprylate/caprate (abstract; paragraphs [0017]-[0018], [0022], [0042], [0056], [0072], [0074], [0094], [0101], [0152] and [0210]).  The therapeutic agent may include loratadine (paragraphs [0103], [0115] and [0126]).  The compositions may further comprise additional compounds to enhance the solubility of the therapeutic active; solubilizers preferably include polyvinylpyrrolidone (povidone) (paragraphs [0115], [0128], [0131] and [0135]).  The amount of solubilizer is not particularly limited; the solubilizer can be present up to 400 wt% based on the amount of surfactant or in very small amounts such as 25%, or 1 wt% or less (paragraph [0136]).
Lin teach soft capsule dosage forms of loratadine (title; abstract).  Lin further teach a 10 mg loratadine dos can be accommodated by a 5 minim or less size oval soft capsule; a minim is a pharmaceutical volumetric unit of measure wherein 1 minim = 0.0616 cc (paragraph bridging columns 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microemulsion of Constantinides either comprising a hydrophilic drug or formulated without a drug to further comprise 0.1 to 50 wt% of a hydrophobic drug inclusive inter alia medium chain C8-C12 triglycerides, Tween 80 and mono- and/or di-glycerides of capric/caprylic acid improve the bioavailability of hydrophobic drugs.  There would be a reasonable expectation of success because the microemulsion of Constantinides having improved drug-delivery characteristics likewise comprise medium-chain C6-C12 fatty acid triglycerides, medium-chain fatty acid monoglycerides and diglycerides formed from caprylic and capric acids and TWEEN 80.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that the loratadine would be dissolved or dispersed in the microemulsion of Constantinides in view of Lacy because Lacy teach drug carrier systems prepared by mixing the oil and the lipophilic surfactant, adding the hydrophilic surfactant and if required hydrophilic solvent, and adding the hydrophobic drug until either a homogeneous solution or suspension is prepared.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microemulsion of Constantinides in view of Lacy comprising a dissolved / dispersed hydrophobic drug inclusive of loratadine to further comprise polyvinyl pyrrolidone (PVP) K30 (povidone dispersant) as taught by Iyer because Iyer teach PVP K30 is a solubility enhancer known to form a complex with insoluble molecules like loratadine and hence improve dissolution and enhance bioavailability in the context of a self-emulsifying drug delivery vehicle.  There would be a reasonable expectation of success because the microemulsion of Constantinides may comprise further ingredients and because Constantinides as a whole is drawn to microemulsions having improved drug-delivery characteristics and which self-emulsify.
optimize the amount of PVP K30 in the microemulsion of Constantinides in view of Lacy and Iyer because Iyer teach PVP is a solubility enhancer which improves dissolution and enhances bioavailability when complexed with insoluble drug molecules inclusive of loratadine.  As per MPEP § 2144.05 II, it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the PVP K30 solubility enhancer of Constantinides in view of Lacy and Iyer to comprise other low molecular weight PVP solubility enhancers such as K12 or/and K17 as taught by Rouffer because it is prima facie obvious to substitute or/and combine equivalents known in the art for the same purpose.  See MPEP § 2144.06.
With regard to the instantly claimed ratio of povidone / K-12 dispersant to surfactants selected from the group consisting of polyoxyethylene sorbitan fatty acid esters (polysorbates or Tweens), ethoxylated aliphatic alcohols and propylene glycol monolaurate, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the optimized amount of the  PVP solubility enhancer of Iyer in the microemulsion of Constantinides in view of Lacy and Iyer would fall within conventional amounts as taught by Chen.  Chen teach solubilizers inclusive of PVP are included in triglyceride-based drug delivery vehicles in amounts up to 400 wt% based on the amount of surfactant or in very small amounts such as 25%, or 1 wt% or less, where the surfactant according to Chen includes both the Tween 80 and the mono- and di-glycerides.  Chen therefore render obvious a ratio of less than 4:1 to less than 0.01 on a basis of only one of the surfactants, e.g., the Tween 80.  And as elaborated prima facie obvious to optimize.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the microemulsion of modified Constantinides comprising 0.1 to 50 wt% loratadine in 10 mg dosage forms because Iyer teach this to be the usual recommended strength of loratadine and that the size and shape of the capsules may vary depending on the loratadine content.  And in view of Lin it would have been obvious to one of ordinary skill in the art at the time the invention was made that 10 mg dosages of loratadine can be accommodated by a 5 minim or less size oval soft capsule because Lin teach such.	

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they remain unpersuasive.

	Applicant concludes the rejection is hindsight predication on the Examiner’s failure to consider the large number of references as a whole.  Applicant repeats the argument of record that Constantinides discloses a hydrophilic drug rather than a hydrophobic drug / loratadine as claimed.  Applicant concludes only hindsight has led the Examiner to modify Constantinides to include a hydrophobic drug.  Only hindsight has led the Examiner to Lacy which discloses loratadine in a delivery system.  Only hindsight has led the Examiner to Iyer which discloses loratadine in combination with povidone, Rouffer which discloses ibuprofen in combination with povidone, Chen which discloses loratadine in combination with triglycerides, surfactants and povidone, and Lin which discloses loratadine as a soft capsule dosage form of 5 minim or less.
The KSR Decision and Principles of Law and Obviousness.
	As set forth in the rejection, Constantinides, as a whole, discloses a W/O microemulsion comprising a lipophilic phase comprising a medium-chain fatty acid triglyceride and a low HLB surfactant comprising medium-chain fatty acid monoglycerides and diglycerides, an aqueous phase, and a high HLB surfactant inclusive of POE sorbitan fatty acid esters as instantly claimed.  And Lacy, as a whole, is drawn to the same drug delivery vehicle comprising triglycerides, monoglycerides and diglycerides, a hydrophilic phase, and a high HLB surfactant inclusive of POE sorbitan fatty acid esters as set forth in the rejection.  See also the claims of Lacy.  It is not hindsight to conclude that it would have been obvious to modify a drug delivery vehicle comprising glyceride oils to include a hydrophobic drug when the prior art of record evidences it is known to the prior art to include hydrophobic drugs within drug delivery vehicles comprising glyceride oils.  Nor is it hindsight in view of the prior art of record to utilize known ingredients 

	Regarding claim 93, Applicant disagrees that is proper to construe “consisting essentially of” as equivalent to comprising because Applicant established in the Response of August 17, 2020 that the Specification expressly describes the novel and basic characteristics of the claimed invention.  Applicant further argues the hydrophilic drugs of Constantinides could not be incorporated into the formulation of claim 93 without deleteriously affecting the novel and basic characteristics.
	This remains unpersuasive because pointing to random phrases in the specification does not rise to the level of establishing the specific components / chemicals or/and amounts thereof would affect the dissolution of loratadine in the claimed oils / surfactants which are art recognized solubilizers.  Because there is no evidence of record that any component / chemical is excluded by the transition phrase consisting essentially of and the transition phrase is properly construed as comprising.  In the interest of compact prosecution it is noted that coformulations of loratadine are known to the prior art as evidenced by Danzig et al. (WO 2008/079256).  Danzig discloses compositions comprising loratadine with montelukast, the latter of which is water soluble as evidenced by Merck (copy provided).
Therefore, the rejection over Constantinides is properly maintained in modified form as necessitated by Applicant’s amendments.

Regarding new claim 95, because the limitations of claim 95 are written in the alternative, claim 95 is prima facie obvious in view of the prior art of record.  However, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Meissonnier et al. (WO 2011/073408) teach oral dosage forms comprising 50 to 80 wt% triglycerides in particular triglycerides of medium chain caprylic or/and capric acid(s), 10 to 30 wt% of at least one lipophilic surfactant consisting of a mixture of mono and diglycerides caprylic or/and capric acid, up to 20 wt% of at least one hydrophilic surfactant, optionally at least one hydrophilic solvent / water, and optionally stabilization agents (title; abstract; claims).
	Charman et al. (WO 01/87355) teach optimizing the mole fraction ratio of medium chain triglyceride / Captex to mono-di-glyceride / Capmul to reduce the sharp transition temperature dependent solubility (Example 3, results of solubility studies).
	Bhalani et al. (US 7,070,802) teach stable solutions of lipophilic drugs dissolved in polar lipids such as C6-C12 monoglycerides, surfactant and triglycerides (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633